Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 01/07/2021 in which claims 01-20 are pending ready for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 8, 11, 12, 13, 14, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (US 2002/0088952 A1).
As to claim 1, Rao discloses a method of inspecting a planar object surface (33) for the presence of particles and/or defects, the method comprising: (See Abstract ¶0045; Fig. 1)
lighting the planar object surface (33), under a grazing angle (62) or range of grazing angles, from a light source (14) located outside a space (86) extending perpendicularly from the planar object surface; (See ¶0047, ¶0056 Lines 09-18, ¶0063; annotated Fig. 1 below)

wherein an optical axis of the objective (80) is at non-zero angles with respect to normal to the planar object surface (33) and at a direction or directions of specular reflection of the light from the light source (14) by the planar object surface, (See ¶0045, ¶0052, ¶0061 Lines 01-04, ¶0062; annotated Fig. 1 below)
wherein the detection surface (81) and the optical axis of the objective (80) are in a Scheimpflug configuration to focus the planar object surface (14) onto the detection surface, (See ¶0062, ¶0087; annotated Fig. 1 below)
wherein the image detection device (22) and the objective (80) are located outside said space (86), and (See ¶0062, ¶0063, ¶0067; annotated Fig. 1 below)
wherein said space (86) is located between the objective (80) and the light source (34). (See ¶0047, ¶0063, ¶0067; annotated Fig. 1 below)

    PNG
    media_image1.png
    465
    666
    media_image1.png
    Greyscale

As to claim 2, Rao discloses the method, wherein the planar object (33) surface is lighted by the light source (14) through a polarizer (52) configured to light the planar object surface with transverse-electric (TE) polarization. (See ¶0047, ¶0076; annotated Fig. 1 above)
As to claim 3, Rao discloses the method , wherein the objective (80) is a telecentric objective. (See ¶0063 Lines 01-04, ¶0074; annotated Fig. 1 above)
As to claim 7, Rao discloses the method, wherein the angle between the optical axis of the objective and the normal to the planar object surface is at least thirty degrees. (See ¶0089 Lines 15-19; 5a)
As to claim 8, Rao discloses the method, wherein the object (33) is a transparent planar layer, and (See ¶0008 Lines 14-20, ¶0047; annotated Fig. 1 above)

As to claim 11, Rao discloses an optical inspection device (10) for inspecting a planar object (33) surface for presence of particles and/or defects, the optical inspection device comprising: (See Abstract ¶0045; annotated Fig. 1 above)
an object location for placing an object (33); (See ¶0067; annotated Fig. 1 above)
a light source (14) configured to supply light to the planar object surface of the object (33), when placed at the object location, at a grazing angle or range of grazing angles, the light source being located outside a space (86) extending perpendicularly from the planar object surface; (See ¶0056 Lines 09-18, ¶0067; annotated Fig. 1 above)
an image sensor (22) comprising an objective (80) and an image detection device, (See ¶0045, ¶0061 Lines 01-04, ¶0062; annotated Fig. 1 above)
wherein an optical axis of the objective (80) is at non-zero angles with respect to normal to the planar object surface (33) and at a direction or directions of specular reflection of the light from the light source (14) by the planar object surface, (See ¶0045, ¶0052, ¶0061 Lines 01-04, ¶0062; annotated Fig. 1 above)
wherein a detection surface (81) of the image detection device and the optical axis of the objective (80) are in a Scheimpflug configuration to focus the planar object surface (34) onto the detection surface, (See ¶0062, ¶0087; annotated Fig. 1 above)
wherein the image detection device (22) and the objective (80) are located outside said space (86), and (See ¶0062, ¶0063, ¶0067; annotated Fig. 1 above)

As to claim 12, Rao discloses the optical inspection device (10), comprising a polarizer (52) between the light source (14) and the planar object surface (33), configured to light the planar object surface with transverse-electric (TE) polarization. (See ¶0047, ¶0076; annotated Fig. 1 above)
As to claim 13, Rao discloses the optical inspection device (10), wherein the objective (80) is a telecentric objective. (See ¶0063 Lines 01-04, ¶0074; annotated Fig. 1 above)
As to claim 14, Rao discloses the optical inspection device (10), wherein the light source comprises a collimator (46).
As to claim 18, Rao discloses the optical inspection device (10), wherein the angle between the optical axis of the objective and the normal to the planar object surface (33) is at least thirty degrees. (See ¶0089 Lines 15-19; 5a)
As to claim 19, Rao discloses the optical inspection device (10), comprising a further light source (14) and/or a further image detection device (22) on an opposite side of a plane within which the planar object surface (33) lies. (See ¶0008 Lines 14-20, ¶0047; annotated Fig. 1 above)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 5, 6, 9, 15, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao.
As to claim 4, Rao teaches the method, wherein a controller (26) coupled to an output of the image detection device (22): (See ¶0065, ¶0066; annotated Fig. 1 above)
detects (22) a pixel in a first image detected by the image detection device, where an intensity of the image at the pixel exceeds a predetermined threshold value; (See ¶0016, ¶0067; annotated Fig. 1 above)
Rao does not explicitly teach in this embodiment causing a positioning device to move a microscope to a position where the microscope forms a second image of a part of the planar object surface that contains an area of the planar object surface that the objective images onto said pixel, or to successive positions where the microscope successively forms second images that together contain said area, the second image or second images being formed with a greater magnification of the object surface than the first image; and
capture captures said second image or said second images from said microscope.
However, in another embodiment Rao does teach in an analogous art causing a positioning device to move a microscope (420) to a position where the microscope forms a second image of a part of the planar object surface (416) that contains an area (418) of the planar object surface that the objective images onto said pixel, or to 
capture (410) captures said second image or said second images from said microscope (420). and (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the first embodiment of Rao causing a positioning device to move a microscope to a position where the microscope forms a second image of a part of the planar object surface that contains an area of the planar object surface that the objective images onto said pixel, or to successive positions where the microscope successively forms second images that together contain said area, the second image or second images being formed with a greater magnification of the object surface than the first image and capture captures said second image or said second images from said microscope.
The advantage of this inclusion is to accurately detect defects and their location on the surface of a substrate. 
As to claims 5, 16, Rao teaches the method and device according to claims 4 and 15 respectively, in which these claims depends on.
Rao does not explicitly teach wherein the first image images the object surface in its entirety and the second image or images image over less than twice the size of said area of the planar object surface that the objective images onto said pixel.
“wherein the first image images the object surface in its entirety and the second image or images image over less than twice the size of said area of the planar object surface that the objective images onto said pixel,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
It is common in the art of optical analysis of photolithographic reticle to compare images of different magnification to detect damages; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed compare images of different magnification.
Further, the differences magnification will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method and device of Rao wherein the first image images the object surface in its entirety and the second image or images image over less than twice the size of said area of the planar object surface that the objective images onto said pixel.
The advantage of this inclusion is to accurately detect defects and their location on the surface of a substrate. 
As to claim 6, Rao teaches the method, wherein a controller (26) coupled to an output of the image detection device (22); (See ¶0045, ¶0065; annotated Fig. 1 above)

Rao does not explicitly teach in this embodiment the method causing a positioning device to move an aperture of a spectrometer system to a position where the spectrometer system captures light from a part to the planar object surface that contains an area of the planar object surface that the objective images onto said pixel, or to successive positions where the spectrometer system successively captures light from sub-areas that together contain said area; and
reads a spectrum from the spectrometer system.
However, Rao does teach in another embodiment the method causing a positioning device (422) to move an aperture of a spectrometer system (420) to a position where the spectrometer system captures light from a part to the planar object surface (416) that contains an area of the planar object surface that the objective images onto said pixel, or to successive positions where the spectrometer system successively captures light from sub-areas that together contain said area; and (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
The microscope (420) is a spectrometer system, because it measures the film properties of the substrate (416) using a spectral reflectance technique.
reads a spectrum from the spectrometer system (420). (See ¶0019, ¶0110, ¶0067, ¶0111; annotated Fig. 1 above, 8)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of the first 
The advantage of this inclusion is to accurately detect defects and their location on the surface of a substrate. 
As to claim 9, Rao teaches the method according to claim 1, in which this claim depends on,
Rao does not explicitly teach in this embodiment wherein the steps of lighting and imaging are performed, for a plurality of different orientations of the object relative to the light source and the image detection device, around a rotation axis perpendicular to the planar object surface.
However, Rao does teach in another embodiment wherein the steps of lighting and imaging are performed, for a plurality of different orientations of the object relative to the light source and the image detection device, around a rotation axis perpendicular to the planar object surface. (See ¶0097 Lines ¶0098, ¶0099; Figs. 5a-5d).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of the first embodiment of Rao wherein the steps of lighting and imaging are performed, for a plurality of different orientations of the object relative to the light source and the image detection device, around a rotation axis perpendicular to the planar object surface.

As to claim 15, Rao teaches the optical inspection device according to claim 11, in which this claim depends on.
Rao does not explicitly teach in this embodiment a device comprising a microscope comprising a further image detection device, located to capture images formed by the microscope, the microscope being configured to capture images of parts of the object surface with a greater magnification of the object surface than the image sensor; 
a positioning system coupled to the microscope, configured to move the microscope relative to the object surface; 
a controller coupled to the image detection device, the further image detection device and the positioning device, wherein the controller comprises a program of instructions for the controller, that, when executed by the controller, cause the controller to: 
read a first image from the image detection device; 
select a pixel in the first image wherein the intensity exceeds a predetermined threshold; 
control the positioning system dependent on the pixel that has been selected, to move the microscope to a position where the microscope images a part of object surface that contains an area which maps to the selected pixel or to successive 
read and store an image of said part of object surface from the further image sensor. 
However, Rao does teach in another embodiment a device (400) comprising a microscope (420) comprising a further image detection device (410), located to capture images formed by the microscope, the microscope being configured to capture images of parts of the object surface (416) with a greater magnification of the object surface than the image sensor; (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
a positioning system (422) coupled to the microscope (420), configured to move the microscope relative to the object surface (416); (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
a controller (414) coupled to the image detection device (410), the further image detection device and the positioning device (422), wherein the controller comprises a program of instructions for the controller, that, when executed by the controller, cause the controller to: (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
read a first image from the image detection device; (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
select a pixel in the first image wherein the intensity exceeds a predetermined threshold; (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
control the positioning system (422) dependent on the pixel that has been selected, to move the microscope to a position where the microscope images a part of object surface that contains an area which maps to the selected pixel or to successive 
read and store an image of said part of object surface (416) from the further image sensor (410). (See ¶0019, ¶0067, ¶0110, ¶0111; annotated Fig. 1 above, 8)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the first embodiment of Rao a device comprising a microscope comprising a further image detection device, located to capture images formed by the microscope, the microscope being configured to capture images of parts of the object surface with a greater magnification of the object surface than the image sensor; 
a positioning system coupled to the microscope, configured to move the microscope relative to the object surface; 
a controller coupled to the image detection device, the further image detection device and the positioning device, wherein the controller comprises a program of instructions for the controller, that, when executed by the controller, cause the controller to: 
read a first image from the image detection device; 
select a pixel in the first image wherein the intensity exceeds a predetermined threshold; 
control the positioning system dependent on the pixel that has been selected, to move the microscope to a position where the microscope images a part of object surface that contains an area which maps to the selected pixel or to successive 
read and store an image of said part of object surface from the further image sensor. 
The advantage of this inclusion is to accurately detect defects and their location on the surface of a substrate. 
As to claim 17, Rao teach the optical inspection device according to claim 11, in which this claim depends on.
Rao does not explicitly teach in this embodiment the optical inspection device comprising: 
a spectrometer system, having an aperture for capturing light for spectrometry; 
a positioning system coupled to the spectrometer system, configured to move the aperture relative to the object surface; 
a controller coupled to the image detection device, the spectrometer system and the positioning device, the controller comprising a program of instructions for the controller, which when executed by the controller causes the controller to: 
read a first image from the image detection device; 
select a pixel in the first image wherein the intensity exceeds a predetermined threshold; 
 control the positioning system to move the aperture dependent on the
pixel that has been selected, to a position where the aperture captures light from a part of object surface that contains the area which maps to the selected pixel or to 
read and store a spectrum of light obtained by the spectrometer system. 
However, Rao does teach in another embodiment the optical inspection device (400) comprising: (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
a spectrometer system (420), having an aperture for capturing light for spectrometry; (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
The microscope (420) is a spectrometer system, because it measures the film properties of the substrate (416) using a spectral reflectance technique.
a positioning system (422) coupled to the spectrometer system (420), configured to move the aperture relative to the object surface; (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
a controller (414) coupled to the image detection device (410), the spectrometer system (420) and the positioning device (422), the controller comprising a program of instructions for the controller, which when executed by the controller causes the controller to: (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
read a first image from the image detection device (410); (See ¶0019, ¶0110, ¶0067, ¶0111; annotated Fig. 1 above, 8)
select a pixel in the first image wherein the intensity exceeds a predetermined threshold; (See ¶0019, ¶0110, ¶0111; annotated Fig. 1 above, 8)
 control the positioning system (422) to move the aperture dependent on the
pixel that has been selected, to a position where the aperture captures light from a part of object surface that contains the area which maps to the selected pixel or to 
read and store a spectrum of light obtained by the spectrometer system (420). (See ¶0019, ¶0067, ¶0110, ¶0111; annotated Fig. 1 above, 8)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the first embodiment of Rao a spectrometer system, having an aperture for capturing light for spectrometry; 
a positioning system coupled to the spectrometer system, configured to move the aperture relative to the object surface; 
a controller coupled to the image detection device, the spectrometer system and the positioning device, the controller comprising a program of instructions for the controller, which when executed by the controller causes the controller to: 
read a first image from the image detection device; 
select a pixel in the first image wherein the intensity exceeds a predetermined threshold; 
 control the positioning system to move the aperture dependent on the
pixel that has been selected, to a position where the aperture captures light from a part of object surface that contains the area which maps to the selected pixel or to successive positions where the aperture successively captures light from sub-areas that together contain said area; and 
read and store a spectrum of light obtained by the spectrometer system. 

As to claim 20, Rao teaches the optical inspection device according to claim 11, in which this claim depends on.
Rao does not explicitly teach in this embodiment wherein the object location is rotatable relative to the light source and the image detection device, around a rotation axis perpendicular to the planar object surface.
However, Rao does teach in another embodiment wherein the object (270)  location is rotatable relative to the light source (285) and the image detection device, around a rotation axis perpendicular to the planar object surface. (See ¶0097 Lines 21-24, ¶0098, ¶0099; Figs. 5a-5d).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of the first embodiment of Rao wherein the object location is rotatable relative to the light source and the image detection device, around a rotation axis perpendicular to the planar object surface.
The advantage of this inclusion is to improve false defect count rejection and on-the-fly defect characterization by using combinations or comparisons of the multiple images.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Takehisa (2015/0293460 A1).
As to claim 10, Rao teaches the method of comprising according to claim 1, in which this claim depends on.
Rao does not explicitly teach inspecting a pellicle mounted above a photolithographic reticle, and 
using a top surface of the pellicle as the planar object surface.
However, Takehisa does teach in an analogous art inspecting a pellicle mounted above a photolithographic reticle, and (See Abstract, ¶0036, ¶0037, ¶0067; Fig.1).
using a top surface of the pellicle (12b) as the planar object surface (11). (See ¶0036, ¶0037; Fig.1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Rao inspecting a pellicle mounted above a photolithographic reticle, and using a top surface of the pellicle as the planar object surface.
The advantage of this inclusion is to detect foreign substances such as particles present on a pellicle film of a mask.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886